Title: To George Washington from John Sinclair, 18 May 1792
From: Sinclair, John
To: Washington, George

 

Sir
Whitehall London. 18th May 1792

Among the other respectable characters, to whom I take the liberty of sending the inclosed papers, it is impossible for me not to request General Washington’s acceptance of a copy.
It would give me, Sir, particular pleasure, to understand, that they are fortunate enough to meet with your approbation.
The objects to which they relate, are great and important, and, I flatter myself, the plans therein recommended, will be thought intitled, to the cordial co-opperation and support, of every real friend to the interests of society. I have the honour to be, with great esteem & respect, Sir—your most obedient & very humble Servant

John Sinclair

